DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 10/28/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 10/28/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s amendment to Claim 20 includes “non-transitory” language, thus the rejection of 35 U.S.C. 103 should be removed.

In regards to Argument 2, Applicant/s state/s Claim 1-3, 5-17 are amended not to invoke 35 U.S.C. 112(sixth paragraph).

In regards to Argument 3, Applicant/s state/s Chen, Ahiksa and Stepanenko do not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully agrees. 

In response to Argument 2, The Examiner respectfully agrees. 
In response to Argument 3, Applicant’s arguments and amendments, see Remarks, filed 10/28/2021, with respect to the rejection(s) of claim(s) 1-3, 5-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miwa (U.S. Patent Pub. No. 2017/0294089, hereafter referred to as Miwa) in view of Chen et al (U.S. Patent Pub. No. 2017/0090560, hereafter referred to as Chen).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 7, 8, 10, 11, 13, 14, 15, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miwa (U.S. Patent Pub. No. 2017/0294089, hereafter referred to as Miwa) in view of Chen et al (U.S. Patent Pub. No. 2017/0090560, hereafter referred to as Chen).

Regarding Claim 1, Miwa teaches an information processing device, comprising: 
	a central processing unit CPU (paragraph 66, paragraph 221, Miwa) configured to:
acquire information related to a feature quantity (paragraph 111, Miwa teaches detecting a suspicious person), wherein
the feature quantity specifies a specific target (paragraph 150-paragraph 155, Miwa teaches determining the suspicious person position information.),
acquire, from the terminal device, information corresponding to a detection result of a motion of the terminal device as the information related to the feature quantity (paragraph 152-paragraph 157, Figure 6 item s35-s41, Miwa teaches determining the feature information of the suspicious person);
specify the target from a first image of a plurality of images (paragraph 128, Miwa teaches determining the face region of the suspicious person.) based on the detection result of the motion of the terminal device and an analysis result of the first image (paragraph 141-paragraph 144, paragraph 152-paragraph 157, Miwa teaches capturing face images and DB recognition.), wherein 
the plurality of images is captured by at least one imaging device of a plurality of imaging devices installed at different positions (Figure 7A, Figure 10A, paragraph 139, paragraph 178, Miwa); and 
present information related to the target to a specific output destination based on a specifying result of the target from the first image (Figure 7A, paragraph 139-paragraph 146, paragraph 179, paragraph 180, Miwa teaches displaying the position of the employee and the monitoring cameras for the suspicious person.).
Miwa does not explicitly disclose the feature quantity is transmitted from a terminal device, and the terminal device is held by the target.
Chen is in the same field of art of surveillance imaging. Further, Chen teaches the feature quantity is transmitted from a terminal device (paragraph 56, Fig. 5, Chen teaches the user holds a mobile device that tracks the mobile device), and 
the terminal device is held by the target (paragraph 19, paragraph 20, Chen teaches using an imaging system that tracks a user’s mobile device and correlates the location information with a video system to accurate determine path and location; paragraph 56, Fig. 5, Chen teaches the user holds a mobile device that tracks the mobile device)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miwa by modifying the portable terminals to be mobile devices that is taught by Chen, to make the invention that captures multiple images of a location, determine suspicious individuals and communicates the mobile devices of employees to engage the suspicious individual via camera analysis; thus, one of ordinary skilled in the art would be motivated to combine the references since these implementations are advantageous because there is no need for each user to register their mobile computing device with the room server (paragraph 19, Chen), and his provides cost-saving benefits and obviates the need for specialized hardware (paragraph 30, Chen) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Miwa in view of Chen discloses acquire information related to a position of the target (paragraph 141-paragraph 144, paragraph 152-paragraph 157, Miwa); and 
specify the at least one imaging device the plurality of imaging devices based on the information related to the position of the target (paragraph 141-paragraph 144, paragraph 152-paragraph 157, Miwa); and 
specify the target from the plurality of images captured by the specified imaging device (paragraph 141-paragraph 144, paragraph 152-paragraph 157, Miwa). 


In regards to Claim 7, Miwa in view of Chen discloses acquire, from the terminal device, a recording result of information transmitted from the at least one imaging device of the plurality of imaging devices (paragraph 18  - paragraph 20, Chen), and 
specify the target from the plurality of images captured by the at least one imaging device of the plurality of imaging devices based on the acquired recording results (paragraph 18  - paragraph 20, Chen).


In regards to Claim 8, Miwa in view of Chen discloses wherein the acquiring unit acquires the recording result associated with predetermined information from the terminal device, and the specifying unit specifies the imaging device that images the target on a basis of the recording result and the predetermined information and specifies the target from the image captured by the specified imaging device (paragraph 38-paragraph 42, Chen).  


In regards to Claim 10, Miwa in view of Chen discloses wherein the information transmitted from the at least some imaging devices is information identifying the imaging devices (paragraph 48, Chen).  

In regards to Claim 11, Miwa in view of Chen discloses acquire the information related to the feature quantity based on an analysis result of the plurality of images captured by the at least one imaging device of the plurality of imaging devices (paragraph 48-paragraph 52, Chen); and 
acquire information related to a position of the target based on the specifying result of the target from the first image, wherein the specifying result corresponding to the information related to the feature quantity and the information related to a position of the at least one imaging device that images the first image (paragraph 141-paragraph 144, paragraph 152-paragraph 157, Miwa).  

In regards to Claim 12, Miwa in view of Chen discloses wherein the CPU is further configured to present the acquired information related to the position of the target to a specific output destination as the information related to the target (paragraph 141-paragraph 144, paragraph 152-paragraph 157, Miwa).  


In regards to Claim 13, Miwa in view of Chen discloses wherein the CPU is further configured to present the information related to the target acquired by a specific device to a specific output destination based on the acquired information related to the position of the target (Figure 7A, paragraph 139-paragraph 146, paragraph 179, paragraph 180, Miwa teaches displaying the position of the employee and the monitoring cameras for the suspicious person.).


In regards to Claim 14, Miwa in view of Chen discloses wherein the other device is a sound collecting device that collects a sound, and the control unit presents a sound collection result of a voice of the target by one or more of the sound collecting devices corresponding to the position to a predetermined output destination as the information related to the target in accordance with the acquired information related to the position of the target (paragraph 51, Chen).  


In regards to Claim 15, Miwa in view of Chen discloses wherein the CPU is further configured to restrict access to the first image based on the specifying result of the target from the first image (paragraph 22, paragraph 97, Miwa)


In regards to Claim 16, Miwa in view of Chen discloses the CPU is further configured to permit access to the plurality of images captured by the at least one imaging device of the plurality of imaging devices, and the access is permitted to at least one user related to the target specified from the first image of the plurality of images (paragraph 22, paragraph 97, Miwa).  

In regards to Claim 17, Miwa in view of Chen discloses wherein the CPU is further configured to execute image processing on the first image based on the specifying result of the target from the first image (paragraph 18-paragraph 22, Chen; paragraph 22, paragraph 97, Miwa).  


In regards to Claim 18, Miwa in view of Chen discloses wherein the at least one imaging device of the plurality of imaging devices are steadily installed at specific positions (paragraph 18-paragraph 22, Chen; paragraph 22, paragraph 97, Miwa).  

	
Regarding Claim 19, Miwa teaches an information processing method, comprising: 
acquiring information related to a feature quantity (paragraph 111, Miwa teaches detecting a suspicious person), wherein
the feature quantity specifies a specific target (paragraph 150-paragraph 155, Miwa teaches determining the suspicious person position information.), 
acquiring, from the terminal device, information corresponding to a detection result of a motion of the terminal device as the information related to the feature quantity (paragraph 152-paragraph 157, Figure 6 item s35-s41, Miwa teaches determining the feature information of the suspicious person);
specifying the target from an image of a plurality of images (paragraph 128, Miwa teaches determining the face region of the suspicious person.) based on the detection result of the motion of the terminal device and an analysis result of the image (paragraph 141-paragraph 144, paragraph 152-paragraph 157, Miwa teaches capturing face images and DB recognition.), wherein 
the plurality of images is captured by at least one imaging device of a plurality of imaging devices installed at different positions (Figure 7A, Figure 10A, paragraph 139, paragraph 178, Miwa); and 
presenting information related to the target to a specific output destination based on a specifying result of the target from the image (Figure 7A, paragraph 139-paragraph 146, paragraph 179, paragraph 180, Miwa teaches displaying the position of the employee and the monitoring cameras for the suspicious person.).
Miwa does not explicitly disclose the feature quantity is transmitted from a terminal device, and the terminal device is held by the target.
Chen is in the same field of art of surveillance imaging. Further, Chen teaches the feature quantity is transmitted from a terminal device (paragraph 56, Fig. 5, Chen teaches the user holds a mobile device that tracks the mobile device), and 
the terminal device is held by the target (paragraph 19, paragraph 20, Chen teaches using an imaging system that tracks a user’s mobile device and correlates the location information with a video system to accurate determine path and location; paragraph 56, Fig. 5, Chen teaches the user holds a mobile device that tracks the mobile device).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miwa by modifying the portable terminals to be mobile devices that is taught by Chen, to make the invention that captures multiple images of a location, determine suspicious individuals and communicates the mobile devices of employees to engage the suspicious individual via camera analysis; thus, one of ordinary skilled in the art would be motivated to combine the references since these implementations are advantageous because there is no need for each user to register their mobile computing device with the room server (paragraph 19, Chen), and his provides cost-saving benefits and obviates the need for specialized hardware (paragraph 30, Chen) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 20, Miwa teaches a non-transitory computer-readable medium having stored thereon computer-executable instruction that, when executed by a processor, cause the processor to execute operations, the operation comprising: 
acquiring information related to a feature quantity (paragraph 111, Miwa teaches detecting a suspicious person), wherein
the feature quantity specifies a specific target (paragraph 150-paragraph 155, Miwa teaches determining the suspicious person position information.),
acquiring, from the terminal device, information corresponding to a detection result of a motion of the terminal device as the information related to the feature quantity (paragraph 152-paragraph 157, Figure 6 item s35-s41, Miwa teaches determining the feature information of the suspicious person);
specifying the target from an imaging of a plurality of images (paragraph 128, Miwa teaches determining the face region of the suspicious person.) based on the detection result of the motion of the terminal device and an analysis result of the image (paragraph 141-paragraph 144, paragraph 152-paragraph 157, Miwa teaches capturing face images and DB recognition.), wherein
the plurality of images is captured by at least one imaging device of a plurality of imaging devices installed at different positions (Figure 7A, Figure 10A, paragraph 139, paragraph 178, Miwa); and 
presenting information related to the target to specific output destination based on a specifying result of the target from the image (Figure 7A, paragraph 139-paragraph 146, paragraph 179, paragraph 180, Miwa teaches displaying the position of the employee and the monitoring cameras for the suspicious person.).
Miwa does not explicitly disclose the feature quantity is transmitted from a terminal device, and the terminal device is held by the target.
Chen is in the same field of art of surveillance imaging. Further, Chen teaches the feature quantity is transmitted from a terminal device (paragraph 56, Fig. 5, Chen teaches the user holds a mobile device that tracks the mobile device), and
the terminal device is held by the target (paragraph 19, paragraph 20, Chen teaches using an imaging system that tracks a user’s mobile device and correlates the location information with a video system to accurate determine path and location; paragraph 56, Fig. 5, Chen teaches the user holds a mobile device that tracks the mobile device).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miwa by modifying the portable terminals to be mobile devices that is taught by Chen, to make the invention that captures multiple images of a location, determine suspicious individuals and communicates the mobile devices of employees to engage the suspicious individual via camera analysis; thus, one of ordinary skilled in the art would be motivated to combine the references since these implementations are advantageous because there is no need for each user to register their mobile computing device with the room server (paragraph 19, Chen), and his provides cost-saving benefits and obviates the need for specialized hardware (paragraph 30, Chen) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Allowable Subject Matter
Claim 3, 5, 6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664